Citation Nr: 0521992	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including as due to asbestos exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1961 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A Notice of Disagreement was received 
in August 2002.  A Statement of the Case was issued in 
November 2002.  A timely appeal was received in January 2003.  

The Board remanded the veteran's appeal in January 2004 for 
further development.  The veteran's appeal is now before the 
Board for final consideration.

The Board notes that, at the time of its January 2004 remand, 
the veteran was also appealing the denial of entitlement to 
an increased rating in excess of 10 percent for service-
connected migraine headaches.  In September 2004, the RO 
granted the veteran an increased rating to 50 percent for his 
migraine headaches.  This is considered a full grant of the 
benefits sought upon appeal as 50 percent is the maximum 
permitted under VA's rating schedule.  That issue is, 
therefore, not before the Board.

The Board acknowledges that the veteran submitted new 
evidence directly to it in April 2005.  After reviewing all 
the evidence in the file, the Board finds that this new 
evidence is cumulative, and therefore is not material to the 
determination of the appeal.  Initial review by the RO, or a 
waiver of such review, thus, is not necessary.


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the 
veteran has a respiratory disorder due to asbestos exposure 
in service.

2.  The veteran has chronic obstructive pulmonary disease 
that is not related to service.


CONCLUSION OF LAW

The veteran's respiratory disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA-compliant notice was provided to 
the veteran in February 2004, subsequent to the initial AOJ 
decision.  The Board notes that the RO sent a letter to the 
veteran in June 2002 requesting he provide specific 
information and seeking evidence regarding his claim of 
exposure to asbestos during service.  This letter, however, 
did not specifically provide the Pelegrini II requirements 
for VCAA-compliant notice.  Where, as here, notice was not 
provided prior to the initial AOJ decision, the veteran has 
the right to VCAA content complying notice and proper 
subsequent VA process.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement has been 
cured by the subsequent proper notice and VA process, and 
was, therefore, harmless error.  In January 2004, the Board 
remanded the veteran's claims to the Appeals Management 
Center (AMC) for further development.  In February 2004, the 
AMC notified the veteran by letter of the first, second, 
third, and fourth elements required by the Pelegrini II Court 
as stated above.  The RO re-adjudicated the veteran's claim 
and issued a Supplemental Statement of the Case in February 
2005.  The letters specifically told the veteran that it was 
his responsibility to support the claim with appropriate 
evidence.  In addition, the Statement of the Case and 
Supplemental Statements of the Case notified the veteran of 
the specific reasons why this particular claim was denied, 
and the information and evidence needed to substantiate the 
claim.  In view of this, the Board considers the notice 
requirements met.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's medical service records are in the file.  The 
veteran identified private treatment records related to his 
claims, and VA requested and obtained those records.  The 
veteran also submitted these records to VA.  The RO also 
obtained the veteran's service personnel records.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   Although the veteran indicated 
that he has received treatment from the Chattanooga, 
Tennessee VA Medical Center, he also indicated that it was 
not for the claimed condition.  The RO did not, therefore, 
obtain these records because they were not relevant to the 
issue before it.  VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
The veteran was provided with a VA examination in April 2004.  
Subsequently, the claims file was forwarded to the VA 
examiner, and he submitted an amended report in November 
2004.  The Board finds that the VA examination is sufficient 
for determining the issue before it.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief or indirect exposure 
to asbestos.  Id. 

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  In June 2002, the RO sent the veteran a 
written request for specific information related to his claim 
of asbestos exposure, including asking for information about 
when and where he was exposed during his active duty, his 
duty assignments in service, and post-service employment.  In 
support of his claim, the veteran submitted multiple 
statements that contained responses to this letter.  Thus, 
the veteran provided the RO with the required details, and it 
was unnecessary for the RO to make further inquiry.  The RO 
obtained the veteran's service personnel and medical records 
as well as the private treatment records he identified.  
Therefore, VA has satisfied its development requirements.  

A review of the veteran's service personnel and medical 
records do not demonstrate any evidence that the veteran was 
exposed to asbestos during his service.  However,  the 
service personnel records confirm that the veteran was an 
aviation electrician in the Navy during his service.  The 
likelihood that the veteran was exposed to asbestos in 
service, therefore, is significant.  The Board notes, 
however, that the veteran admits to also being exposed to 
asbestos at his post-service employment.  It is not possible 
from the evidence available to determine where the veteran 
was actually exposed to asbestos.  However, even if exposure 
in service is conceded, the evidence does not provide a basis 
to award service connection.  

The medical evidence shows that, in November 1998, the 
veteran was assessed by a pulmonary specialist due to an 
abnormal chest x-ray and dyspnea on exertion.  After 
examination, the pulmonary specialist assessed the veteran to 
have dyspnea, probably multifactorial in terms of 
deconditioning and sleep apnea.  The doctor did not think 
that the veteran had much in the way of asthma or chronic 
obstructive pulmonary disease (COPD), measurably, but stated 
that he could have some very mild interstitial lung disease 
related to his occupational exposure.  He stated, however, 
that he doubted this was playing a big role in the veteran's 
dyspnea.  It was noted that the veteran has a history of 
smoking cigarettes and quit in 1989; that he worked doing a 
lot of welding for over 20 years around cadmium, lead, 
silver, brace, zinc, and nickel; and that he cared for 
ordinance on U.S. Navy fighters and worked around insulation 
that had asbestos on it for at least three years.  

A September 2000 report indicates that films of the veteran's 
lungs revealed small opacities in the mid and lower lung 
zones of the S/T type, circumscribed pleural thickening of 
the pleural surfaces in profile bilaterally, and calcified 
granulomas, but no pleural calcifications or parenchymal 
infiltrates.  This specialist's impression was, with the 
proper history and latency period, there was a significant 
parenchymal disease consistent with mild asbestosis and 
significant pleural disease consistent with asbestos 
exposure.  

In June 2001, a pulmonary specialist diagnosed the veteran to 
have both asbestosis and COPD/emphysema.  Subsequent 
treatment records, however, do not indicate asbestosis as a 
diagnosis.  In an October 2001 report from this same 
pulmonary specialist, the diagnoses listed are COPD, 
obstructive sleep apnea, morbid obesity, 
hypercholesterolemia, and chest pains for which he was being 
evaluated by a cardiologist.  

Chest x-rays taken in July 2002 shows that the veteran only 
has some post inflammatory granulomatous changes bilaterally.  
The impression was stable chest, COPD and post inflammatory 
changes.  Subsequent x-rays taken from January 2003 through 
March 2004 do not reveal any active chest disease.

In April 2004, the veteran underwent a VA examination.  The 
claims file, however, was not provided to the VA examiner at 
that time.  In November 2004, after finally reviewing the 
claims folder, the VA examiner issued an amended report.  At 
the examination, the veteran reported a history of smoking 40 
to 50 packs a year, but not within the past 20 years.  As for 
his occupational history, he reported that, in the military, 
he was an electrician on a salvage vessel and an aircraft 
carrier with heavy exposure to asbestos, and, in his civilian 
occupation, he worked around welding for 20 years and as an 
airline mechanic he was exposed to asbestos insulation for 30 
years.  Chest x-rays and pulmonary function studies were 
performed.  The chest x-ray showed the lung fields were clear 
of acute changes, with a few punctate calcifications.  There 
was no obvious pleural pathology.  Pulmonary function studies 
revealed moderate to severe obstruction, no demonstrable 
reversibility, and mild air-trapping.  The examiner's 
impression was that, although the veteran's history of 
exposure to asbestos is compelling and would be enough for a 
diagnosis with a compatible chest x-ray, the chest x-ray 
taken for this examination, however, presented no findings 
sufficiently suspect to support asbestosis.  In addition, the 
examiner believed the function studies were more consistent 
with moderately severe obstructive disease.  He stated that 
diffusion capacity was only mildly reduced and corrects fully 
for vacuum aspiration, which would tend to support 
predominately type B (chronic bronchitis) disease.  The 
examiner opined that this lesion is, more likely than not, 
not the result of asbestos exposure.  In his opinion, 
cigarette smoking is most probably the major causative 
insult.  He believed that there is probably some COPD present 
and responsible for the veteran's dyspnea, but that obesity, 
poor conditioning and cardiac disease may also be 
contributing factors.  

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(3).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran has a respiratory condition due to asbestos exposure 
in service.  The preponderance of the evidence establishes 
that the veteran's current respiratory condition is from COPD 
rather than asbestosis.  There is no definitive diagnosis of 
a respiratory condition caused by exposure to asbestos that 
is based upon the complete history of the veteran's 
respiratory problems.  The early diagnoses of asbestosis 
shown in September 2000 and June 2001 appear to be initial 
diagnoses that were not supported by subsequent findings.  
The medical evidence after June 2001 merely shows a diagnosis 
of COPD, and the most recent medical evidence does not even 
show that this condition is currently active.  The VA 
examiner determined, after reviewing the veteran's entire 
medical history and his current test results, that he does 
not have asbestosis.  And the respiratory condition the 
veteran did have, he determined, was most likely type B 
(chronic bronchitis) disease, which is not the result of 
asbestos exposure, but most likely the result of cigarette 
smoking.  Service connection for asbestosis due to exposure 
to asbestos is, therefore, denied.

In addition, the veteran is also not entitled to service 
connection for COPD.  This is not a disease recognized as 
resulting from exposure to asbestos.  In order for the 
veteran to be entitled to service connection, therefore, he 
would have to show a direct relationship between his current 
COPD and his military service.  The service medical records 
are silent for any respiratory conditions in service, expect 
for acute pharyngitis in 1961.  The veteran's lungs, however, 
were found to be clear and there is a notation that the 
pharyngitis had cleared up without any residuals.  There are 
36 years between the veteran's separation from service and 
the first diagnosis of COPD in the medical records.  No 
medical evidence is available showing a relationship between 
the veteran's COPD and his military service.  It is also of 
particular note that the veteran smoked 40 to 50 packs of 
cigarettes a year until 1989.  The preponderance of the 
evidence, therefore, does not support a finding that the 
veteran is entitled to service connection for COPD.

The preponderance of the evidence being against the veteran's 
claim, his appeal is denied.





ORDER

Entitlement to service connection for a respiratory disorder, 
including as due to exposure to asbestos in service, is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


